DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 10, 11, and 15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U. S. Patent No. 6,593,884 to Gilboa et al.
Regarding Claims 1 and 15, Gilboa teaches an intravascular device comprising: a guidewire configured to be positioned within a blood vessel of a patient, the guidewire comprising: a flexible elongate member comprising a proximal portion and a distal portion (fig. 2a and col. 5 lines 3-8); a sensing component disposed at the distal portion of the flexible elongate member and configured to obtain data associated with the blood vessel while the guidewire is positioned within the blood vessel (col. 6 lines 15-35 teaches guidewire positioned within a blood vessel); a core wire disposed within the flexible elongate member(col. 6 lines 15-35 teaches corewire disposed within the elongate member); and a plurality of conductors disposed within the flexible elongate member and configured to establish electrical communication with the sensing component, wherein each conductor of the plurality of conductors comprises a proximal section, a distal section, a thickness, and a width, wherein the distal section of each conductor is coupled to the sensing component, wherein each conductor comprises a flattened configuration such that the thickness is less than the width (fig. 2a, 5 and 15 and col. 6 lines 15-35 teaches guidewire with proximal and distal section and sensing components and each conductor has a flattened configuration).  
Regarding Claim 2, Gilboa teaches that the plurality of conductors comprises three conductors (fig. 2a element 16a, 18a, and 18b are conductors).  
Regarding Claim 3, Gilboa teaches that the plurality of conductors are adjacent to one another (fig. 2a element 16a, 18a, and 18b are conductors which are adjacent to each other).  
Regarding Claim 4, Gilboa teaches that the plurality of conductors comprises a first conductor and a second conductor, wherein a central longitudinal axis of the first conductor and a central longitudinal axis of the second conductor are offset (fig. 2a element 16a, 18a, and 18b  are conductors whose axis are offset from each other).  
Regarding Claim 5, Gilboa teaches that the flexible elongate member comprises an inner wall, and wherein the plurality of conductors are arranged in an arcuate orientation following a curvature of the inner wall (fig. 2a element 16a, 18a, and 18b are arranged in an arcuate orientation; the term arcuate orientation is not defined, as such any orientation would meet this limitation).  
Regarding Claim 6, Gilboa teaches t the flexible elongate member further comprises: an outer wall defining an outer perimeter of the guidewire (Fig. 2a element 11 is an outer wall of the guidewire); and a lumen, wherein the core wire and plurality of conductors are disposed within the lumen (fig. 2a teaches wire and conductors disposed in the lumen).  
Regarding Claim 9, Gilboa teaches that the sensing component comprises at least one of a pressure sensor, a temperature sensor, an imaging element, an ultrasound transducer, or an electrode (col. 6 lines 30-39 teaches an electrode). 
Regarding Claim 10, Gilboa teaches an insulating layer disposed between the plurality of conductors and the core wire, wherein the plurality of conductors comprises a first metal, and wherein the core wire comprises a second metal (col. 14 line 16 teaches that first metal is coper and col. 11 line 60 teaches second metal is nitinol).  
Regarding Claim 11, Gilboa teaches that the first metal comprises at least one of copper, copper alloy, silver, silver alloy, or aluminum, and wherein the second metal comprises at least one of nickel titanium cobalt (NiTiCo), Nitinol, or stainless steel (col. 14 line 16 teaches that first metal is coper and col. 11 line 60 teaches second metal is nitinol).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8 , and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent No. 6,593,884 to Gilboa et al. in view of U. S. Patent No. 6,451,026 to Biagtan et al.
Regarding Claim 7, Gilboa teaches all of the above claimed limitations but does not expressly teach that the lumen is filled with a filler material (claim 5 teaches a filler material).  
Biagtan teaches that the lumen is filled with a filler material (claim 5 teaches a filler material).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Gilboa with a  setup such that the lumen is filled with filler material as taught by Biagtan, since such a setup would result in the guidewire being more structurally stable.
Regarding Claim 8, Biagtan teaches that the filler material comprises an adhesive (claim 5 teaches that the filler material is adhesive).  
Regarding Claim 12, Biagtan teaches that the insulating layer is disposed around the plurality of conductors (col. 5 lines 15-20 teaches that the conductor can be insulated or uninsulated).  

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Patent No. 6,593,884 to Gilboa et al. and U. S. Patent No. 6,451,026 to Biagtan; U. S. Publication No. 2009/0275838 to Marshall et al.; none of the prior art alone or in combination teaches the specific limitation “an outer diameter of the core wire is 61% of an outer diameter of the flexible elongate member”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793